LILES, Acting Chief Judge.
This is an appeal from a judgment and sentence from the Twelfth Judicial Circuit in and for Sarasota County, Florida. The public defender filed an “Anders type” brief1 wherein he stated that there was no merit to the appeal and that the appeal was frivolous. He then requested permission to withdraw as attorney of record in this matter.
This court issued an order on April 16, 1970 directing the public defender to serve a copy of the brief and a copy of the order on the appellant by certified mail, return receipt requested. The order allowed the public defender fifteen days in which to serve said brief and order and provided that the appellant would have thirty days from receipt of said order in which to file his brief or bring to this court’s attention any matter he wished this court to consider. See Leone v. State, Fla.App.1970, 233 So.2d 404; Daniels v. State, Fla.App.1970, 233 So.2d 405.
Appellant’s attorney has certified to this court that a copy of the brief has been furnished to appellant but he did not certify that a copy of this court’s order allowing *190appellant thirty days within which to file his own brief had been served on the appellant. Thus it is indicated that a material step required by our order in this appeal has been omitted.
We therefore direct that appellant be served by certified, return-receipt mail a copy of the order of April 16, 1970 forthwith, and that appellant’s attorney file a certificate of service in this court, setting forth the date of delivery of the April 16 order.
It is so ordered.
MANN and McNULTY, JJ., concur.

. Anders v. California, 1967, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.